Citation Nr: 1449840	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from November 1971 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for the claim on appeal.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

During the September 2013 hearing, the Veteran asserted that his back condition was caused by an injury he received in service; specifically, during a motorcycle accident that occurred in June 1982.  The Veteran's representative stated that the Veteran's back condition stemmed from soft tissue trauma.  The Veteran was service connected for esophageal trauma with residuals of dysphagia and reflux (due to soft tissue injury to the anterior cervical area) by a rating decision dated April 1988, which noted that the June 1982 motorcycle accident caused the soft tissue injury.  

The Veteran appeared for a VA examination in August 2010 for his back condition, in which the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and opined that his current back condition was not related to or caused by the in-service motorcycle accident.  However, the record is silent as to the Veteran's service-connected disability of the anterior cervical area's relation, if any, to his back condition.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Further, during the September 2013 hearing, the Veteran stated that he had been treated after service by an acupuncturist in New Mexico for chronic back pain.  He stated that his "current doctors" told him that his current back problems are "probably" related to the in-service motorcycle accident, while they "can't say for sure."  He stated that he has been seen by "Dr. Hanna," his primary care physician, at a VA Community Based Outpatient Clinic (CBOC) in Texarkana, Arkansas.  These treatment records referenced by the Veteran are not contained in the record. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide permission to obtain the medical records associated with treatment by his private chiropractor and any private physicians, as discussed during the September 2013 hearing, as well as any other relevant medical records, or provide the records to VA himself.  If permission is obtained and/or the records are provided, associate the records.

2. Associate the Veteran's VA treatment records from September 2010 to the present, with particular attention to those of the CBOC in Texarkana, Arkansas.

3. Schedule the Veteran for a VA examination conducted by a medical provider skilled in the diagnosis and treatment of back disability.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's back disability was caused or aggravated by the Veteran's soft tissue trauma and/or his service connected esophageal trauma with residuals of dysphagia and reflux (due to soft tissue injury to the anterior cervical area).

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



